      Case 2:15-md-02641-DGC Document 21434 Filed 02/06/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA

 IN RE BARD IVC FILTERS                       )    MDL No. 2641
 PRODUCTS LIABILITY                           )
 LITIGATION                                   )    JUDGE DAVID G. CAMPBELL
                                              )
                                              )
 This Document Relates to Plaintiff(s):       )
                                              )    Civil Action No.: 17-CV-01218
 David Ray Ash & Eva Ash                      )
                                              )    STIPULATION OF DISMISSAL WITH
                                              )    PREJUDICE
                                              )
                                              )
                                              )



        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

 parties, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), that the above-captioned

 case be dismissed with prejudice, each party to bear its own costs.

IT IS SO STIPULATED:

Date: 02/06/2020


BORGESS LAW, LLC                                     NELSON, MULLINS, RILEY &
                                                     SCARBOROUGH, LLP

By: /s/ Pamela A. Borgess                            By: /s/ Matthew B. Lerner
Pamela A. Borgess (OH 0072789)                       Richard B. North (GA 545599)
6800 W. Central Ave., Ste. E                         Matthew B. Lerner (GA 446986)
Toledo, OH 43617                                     201 17th St., NW, Ste. 1700, Atlantic Station
Telephone: (567) 455-599                             Atlanta, GA 30363
pborgess@BorgessLaw.com                              Telephone: (404) 322-6000
Attorney for Plaintiffs                              richard.north@nelsonmullins.com
                                                     matthew.lerner@nelsonmullins.com
                                                     Attorneys for Defendants Bard Peripheral
                                                     Vascular, Inc. and C.R. Bard, Inc.
      Case 2:15-md-02641-DGC Document 21434 Filed 02/06/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of February, 2020, I electronically filed the foregoing

documents with the Clerk of Court using CM/ECF system which will send notification of such

filing to CM/ECF participants registered to receive service in this MDL.



                                                            /s/ Pamela A. Borgess _______
                                                            Pamela A. Borgess (0072789)
                                                            Attorney for Plaintiffs
